Citation Nr: 0214386	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-23 005	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back pain 
(claimed as a back injury)


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from February 1974 to 
April 1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
by the RO which denied service connection for a low back 
disability (i.e. low back pain).

The veteran failed to report to an October 2002 
Videoconference Board hearing.


FINDINGS OF FACT

A back disorder clearly and unmistakably preexisted the 
veteran's active service; and there was no increase in 
severity of the underlying condition due to service.


CONCLUSION OF LAW

The presumption of soundness on entrance into service is 
rebutted, and a back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1111, 1153 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim of service connection for 
a back disability.  The veteran was provided with a copy of 
the appealed August 1999 rating decision, an October 1999 
statement of the case, and a September 2001 supplement 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim of service 
connection.  In March 2001 and June 2001 letters, the veteran 
was notified of the VCAA, and was informed of the evidence 
needed to substantiate the claim and what VA would do to 
assist him in substantiating his claim.

Moreover, VA has also made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  The 
Board notes that in June 2001, the RO sent the veteran a 
letter and requested that he complete and submit an 
authorization and consent to release information to VA form 
for all private treatment he had received for a low back 
disorder.  This letter and attached authorization forms were 
returned to the RO.  The post office indicated that the 
veteran was no longer at that address and that he did not 
leave a forwarding address.  The Board attempt to obtain 
private treatment reports was thwarted by the veteran's 
failure to keep VA abreast of his current address.  
Additionally, no further development, including VA 
examination to include an opinion can be obtained due to the 
fact that the veteran has not provided VA with his current 
address.  The Court of Appeals for Veterans Claims (Court) 
has held that it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of VA to turn up heaven and earth to 
find him.  It is only where a file discloses other possible 
and plausible addresses that an attempt should be made to 
locate him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The file shows that the VA has taken all reasonable steps to 
locate the veteran, without success.  The RO has attempted to 
contact him by phone for the purpose of obtaining his current 
address.  Veterans claiming benefits have an obligation to 
cooperate with VA.  The duty to assist is not a one-way 
street, and the veteran, in the instant case, has not 
fulfilled his duty to cooperate in this matter, by supplying 
VA with his current address so that further development may 
be conducted concerning his claim.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Given the above circumstances, the Board 
must adjudicate the veteran's claim based on the evidence of 
record.  


II.  Analysis

The veteran claims that he has a back disability which was 
incurred in service.  When examined by VA in April 1999, the 
veteran reported that he injured his low back while in basic 
training and that he had low back pain since that time.  He 
reported that he does not take any medication due to low back 
pain.  The examiner assessed chronic low back pain following 
an injury to his back while he was in basic training in 1974; 
and chronic lumbosacral strain and sprain.  X-ray studies 
revealed scalloping of inferior and superior end plates of 
entire lumbar spine.  The examiner related that such X-ray 
findings were possibly related to the veteran's back trauma.  
The examiner noted on his examination report that no medical 
records were available for review in connection with the 
examination.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A review of the veteran's service entrance examination shows 
he had a normal spine.  He denied a history of recurrent back 
pain.  Since physical examination at the time of service 
entrance revealed the veteran's spine was normal, the 
presumption of soundness applies, although it may be rebutted 
by clear and unmistakable evidence showing pre-service 
existence of a back disability.  The Board finds that such 
presumption is rebutted as to this condition as the medical 
evidence clearly and unmistakably establishes that the 
veteran had a back disability prior to his entrance into 
active service in February 1974.  The evidence shows that 
during service and on multiple occasions in March 1974, the 
veteran consistently gave a 2 year history of back pain 
following a car accident.  At the end of March 1974, the 
veteran underwent a service medical board examination.  
Physical findings on this examination revealed that the 
veteran had lumbar muscle spasm and restricted range of 
motion in the low back.  Straight leg raising was positive.  
His deep tendon reflexes and sensory were intact.  Based on 
the veteran's examination and reported history, the medical 
board physician diagnosed the veteran as having low back pain 
which existed prior to service and determined that such 
disorder was not aggravated by service.  The Board observes 
that in Doran v. Brown, 6 Vet. App. 283 (1994), the Court 
held that the presumption of soundness had been rebutted by 
clear and unmistakable evidence which consisted of the 
appellant's own admission during clinical evaluation of a 
preservice history of a condition.  In Crowe v. Brown, 7 Vet. 
App. 238 (1994), the Court noted that in determining whether 
there is clear and unmistakable evidence that injury or 
disease existed before service, the VA must consider history 
recorded at time of examination with all other material 
evidence.  The Board finds that the veteran's own admission 
to being in a car accident with resultant low back pain prior 
to service, and the medical board physician's March 1974 
determination that the veteran's low back pain existed prior 
to service, clearly and unmistakably rebuts the presumption 
of soundness.  See Harris v. West, 203 F.3d 1347 (Fed.Cir. 
2000).  As the presumption of soundness has been rebutted, 
the Board concludes that the veteran's back disorder 
preexisted service.

The Board notes that following the denial of his claim, the 
veteran has denied having a history of back pain prior to 
service.  The Board, however, finds that his current 
assertion which is made in connection with monetary benefits 
lacks credibility in light of his history at the time of 
treatment in service.  The history obtained during service 
was likely given for the sole purpose of receiving proper 
treatment for his condition. 

Since it has been determined that a back disorder preexisted 
service, service connection may be granted only if the 
condition was aggravated by service.  For a finding of 
aggravation, there must be an increase in severity of the 
underlying condition during service.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  The veteran's service medical records 
show that shortly after the veteran's entrance into service, 
he began complaining of low back pain.  During a February 
1974 entrance examination, the veteran denied a history of 
recurrent back pain; however, subsequent service medical 
reports show he related having back pain prior to service as 
a result of an automobile accident.  The continuation of the 
same symptoms prior to service and during service does not 
indicate an increase in disability.  A review of the overall 
evidence demonstrates that there was no increase in the 
veteran's back disability (i.e. back pain). 

While a VA examiner in April 1999 related that the veteran's 
current back findings on x-ray studies were related to a 
service trauma, the Board notes that the physician did not 
review the veteran's claims file, including his service 
medical records, in connection with such opinion.  This 
medical opinion, which is based on an incomplete history, is 
of no probative value in light of the medical evidence of 
record showing that the veteran entered service with a back 
disorder.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for a back disability.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for low back pain (claimed as a back 
injury) is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

